       Case 1:20-cv-00374-NONE-BAM Document 27 Filed 04/21/21 Page 1 of 5


 1   McGLINCHEY STAFFORD
     Brian A. Paino (SBN 251243)
 2   Adam S. Hamburg (SBN 247127)
     Christopher M. Lapidus (SBN 316005)
 3   18201 Von Karman Avenue, Suite 350
     Irvine, California 92612
 4   Telephone:      (949) 381-5900
     Facsimile:      (949) 271-4040
 5   Email:          bpaino@mcglinchey.com
                     ahamburg@mcglinchey.com
 6                   clapidus@mcglinchey.com
 7   Attorneys for Plaintiff HELLENIC PETROLEUM LLC
 8
 9                                 UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA
11
12   HELLENIC PETROLEUM LLC,                               Case No.: 1:20-CV-00374-NONE-BAM
13                  Plaintiff,                             [Formerly Stanislaus County Superior Court
                                                           Case No. CV-19-000967]
14     v.
15   ELBOW RIVER MARKETING, LTD.,                          STIPULATION AND ORDER TO
                                                           CONTINUE MANDATORY SCHEDULING
16                  Defendants.                            CONFERENCE
17                                                         Scheduling Conference:
                                                           Date: April 26, 2021
18                                                         Time: 9:00 a.m.
                                                           Crtm: #8
19
                                                           Action Filed: February 19, 2019
20
21
22
23          Plaintiff Hellenic Petroleum, LLC (“Hellenic”) and Defendant Elbow River Marketing Ltd.
24   (“Elbow River,” and together with Hellenic, the “Parties”), by and through their respective counsel of
25   record, hereby stipulate and agree to continue the Mandatory Scheduling Conference currently
26   scheduled for April 26, 2021, at 9:00 a.m. in Courtroom 8 of the above-captioned Court before the
27   Hon. Barbara A. McAuliffe, U.S. Magistrate Judge, for the reasons set forth herein.
28   ///
29                                                     1        1:20-CV-00374-NONE-BAM
30          STIPULATION AND ORDER TO CONTINUE MANDATORY SCHEDULING CONFERENCE
      Case 1:20-cv-00374-NONE-BAM Document 27 Filed 04/21/21 Page 2 of 5


 1          1.      WHEREAS, on or about January 27, 2020, Hellenic filed a First Amended Complaint
 2   in the Superior Court for Stanislaus County.
 3          2.      WHEREAS, on or about March 11, 2020, Elbow River removed this action from the
 4   Superior Court for Stanislaus County to this Court.
 5          3.      WHEREAS, on March 12, 2020, the Court issued an Order Setting Mandatory
 6   Scheduling Conference (Docket No. 3) for June 24, 2020.
 7          4.      WHEREAS, on April 13, 2020, the Court entered a stipulation between the parties
 8   granting Hellenic leave to file a Second Amended Complaint on or before May 4, 2020. (Document
 9   7)
10          5.      WHEREAS, on June 10, 2020, the parties filed a second Stipulation extending
11   Hellenic’s deadline to file a Second Amended Complaint to June 19, 2020, and giving Elbow River
12   45 days to file a responsive pleading to the Second Amended Complaint. (Document 9)
13          6.      WHEREAS, on June 15, 2020, the Court entered an Order granting the Stipulation filed
14   on June 10, 2020, which extended Hellenic’s deadline to file a Second Amended Complaint to June
15   19, 2020, and granted Elbow River 45 days to file its responsive pleading. (Document 10)
16          7.      WHEREAS, thereafter, Hellenic filed its Second Amended Complaint on June 26,
17   2020. (Document 13)
18          8.      WHEREAS, pursuant to Section II of the Court’s Standing Order on civil law and
19   motion, counsel for Hellenic and Elbow River began meeting and conferring regarding Hellenic’s
20   Second Amended Complaint and Elbow River’s intent to file a Motion to dismiss pursuant to FRCP
21   12(b)(6) and 9(b), and to strike allegations concerning punitive damages pursuant to FRCP 12(f), and
22   the Parties agreed that Elbow River shall have additional time to respond to the Second Amended
23   Complaint.
24          9.      WHEREAS, in light of the extended deadline to file the Second Amended Complaint
25   and the corresponding extension of time for Elbow River to file its responsive pleading, and in an
26   effort to promote judicial economy and judicial efficiency in connection with the management of the
27   case, the Court continued the Mandatory Scheduling Conference to December 15, 2020, at 9:00 a.m.,
28   in Courtroom 8 before the Hon. Barbara A. McAuliffe, U.S. Magistrate Judge. (Document 15)
29                                                    2         1:20-CV-00374-NONE-BAM
30          STIPULATION AND ORDER TO CONTINUE MANDATORY SCHEDULING CONFERENCE
      Case 1:20-cv-00374-NONE-BAM Document 27 Filed 04/21/21 Page 3 of 5


 1           10.    WHEREAS, on September 3, 2020, Elbow River filed its Motion to dismiss pursuant
 2   to FRCP 12(b)(6) and 9(b), and to strike allegations concerning punitive damages pursuant to FRCP
 3   12(f) (the “Motion”). (Document 17) The hearing on the Motion was initially set for October 30,
 4   2020.
 5           11.    WHEREAS, the Court took Elbow River’s Motion under submission without oral
 6   argument.
 7           12.    WHEREAS, in light of the fact that the Court had not issued a ruling on the Motion as
 8   of December 3, 2020, on December 3, 2020, the parties filed a stipulation to continue the Mandatory
 9   Scheduling Conference from December 15, 2020, at 9:00 a.m., in Courtroom 8, to February 23, 2021,
10   at 9:00 a.m., in Courtroom 8, or to another date and time that the Court was available to hear this
11   matter. (Document 21)
12           13.    WHEREAS, on December 4, 2020, in an effort to promote judicial economy and
13   judicial efficiency in connection with the management of this case, the Court continued the Mandatory
14   Scheduling Conference to February 23, 2021, at 9:30 a.m., in Courtroom 8 before the Hon. Barbara
15   A. McAuliffe, U.S. Magistrate Judge. (Document 22)
16           14.    WHEREAS, in light of the pending Motion as of February 12, 2021, on February 12,
17   2021, the parties filed a stipulation to continue the Mandatory Scheduling Conference from February
18   23, 2021, at 9:30 a.m., in Courtroom 8, to April 26, 2021, at 9:00 a.m., in Courtroom 8, or to another
19   date and time that the Court was available to hear this matter. (Document 23)
20           15.    WHEREAS, on February 12, 2021, in an effort to promote judicial economy and
21   judicial efficiency in connection with the management of the case, the Court continued the Mandatory
22   Scheduling Conference to April 26, 2021, at 9:00 a.m., in Courtroom 8 before the Hon. Barbara A.
23   McAuliffe, U.S. Magistrate Judge. (Document 24)
24           16.    WHEREAS, as of the date of the filing of this Stipulation, the Motion remains under
25   submission.
26           17.    WHEREAS, on March 10, 2021, an involuntary petition was filed against Hellenic
27   under Chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern
28   District of Florida, West Palm Beach Division, 1515 N Flagler Dr., Suite 801, West Palm Beach, FL
29                                                     3         1:20-CV-00374-NONE-BAM
30           STIPULATION AND ORDER TO CONTINUE MANDATORY SCHEDULING CONFERENCE
      Case 1:20-cv-00374-NONE-BAM Document 27 Filed 04/21/21 Page 4 of 5


 1   33401 (the “Bankruptcy Court”). Hellenic’s Chapter 7 Bankruptcy case was indexed at case number
 2   21-12317-EPK.
 3          18.     WHEREAS, in light of Hellenic’s involuntary bankruptcy proceeding, there is
 4   uncertainty as to whether counsel for Hellenic is and/or will be authorized to represent Hellenic in this
 5   litigation and/or whether Hellenic (as opposed to a future trustee appointed in the bankruptcy case
 6   filed against Hellenic) will continue to have standing to prosecute this action. As a result of this
 7   uncertainty, in an effort to promote judicial economy and judicial efficiency in connection with the
 8   case management of the case, the parties believe that the Mandatory Scheduling Conference should
 9   be continued approximately 60 days to allow time for the Bankruptcy Court to rule on the involuntary
10   petition filed against Hellenic and otherwise provide guidance as to whether Hellenic’s counsel may
11   continue to represent Hellenic in this matter.
12          NOW THEREFORE IT IS HEREBY STIPULATED AND AGREED, by the parties
13   through their respective counsel, and subject to the Order of the Court, that the Mandatory Scheduling
14   Conference currently scheduled for April 26, 2021, at 9:00 a.m., in Courtroom 8, shall be continued
15   approximately 60 days to June 25, 2021, at 9:00 a.m. in Courtroom 8, or to another date and time that
16   the Court is available to hear this matter.
17          IT IS SO STIPULATED.
18    Dated: April 20, 2021                           McGLINCHEY STAFFORD, PLLC
19
                                                      By: /s/ Adam S. Hamburg
20                                                       BRIAN PAINO
21                                                       ADAM S. HAMBURG
                                                         CHRISTOPHER M. LAPIDUS
22                                                       Attorneys for Plaintiff
                                                         HELLENIC PETROLEUM, LLC
23
24
25
26
27
28
29                                                      4       1:20-CV-00374-NONE-BAM
30          STIPULATION AND ORDER TO CONTINUE MANDATORY SCHEDULING CONFERENCE
      Case 1:20-cv-00374-NONE-BAM Document 27 Filed 04/21/21 Page 5 of 5


 1    Dated: April 20, 2021                          ROPERS MAJESKI PC
 2
                                                     By: /s/ Nicole S. Healy
 3
                                                        NICOLE S. HEALY
 4                                                      Attorneys for Defendant
                                                        ELBOW RIVER MARKETING, LTD.
 5
 6
 7                                                  ORDER

 8          GOOD CAUSE APPEARING, the Court hereby approves this Stipulation and [Proposed]

 9   Order. The Mandatory Scheduling Conference currently scheduled for April 26, 2021, at 9:00 a.m. in

10   Courtroom 8, is hereby continued to July 21, 2021, at 9:30 a.m. in Courtroom 8, before Magistrate

11   Judge Barbara A. McAuliffe to allow the Court to rule on the pending Motion to Dismiss, and for the

12   Bankruptcy Court to rule on the involuntary petition filed against Hellenic and otherwise provide

13   guidance as to whether Hellenic’s counsel is authorized to continue to represent Hellenic in this

14   litigation. The parties shall file a Joint Scheduling Report one week prior to the conference. The report

15   should provide an update on the involuntary bankruptcy proceedings. The parties shall appear at the

16   conference with each party connecting remotely either via Zoom video conference or Zoom telephone

17   number. The parties will be provided with the Zoom ID and password by the Courtroom Deputy prior

18   to the conference. The Zoom ID number and password are confidential and are not to be shared.

19   Appropriate court attire required.

20
     IT IS SO ORDERED.
21
22      Dated:     April 21, 2021                              /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
29                                                      5       1:20-CV-00374-NONE-BAM
30          STIPULATION AND ORDER TO CONTINUE MANDATORY SCHEDULING CONFERENCE
